Per Curiam.

Upon careful review and consideration of the evidence, this court concurs in the finding of the board that respondent violated DR 1-102(A)(4) and DR 7-101(A)(3) of the Code of Professional Responsibility, and concurs in the recommendation that respondent be suspended from the practice of law for one year.
It is the judgment of this court that respondent be suspended from the practice of law for one year.

Judgment accordingly.

Sweeney, Holmes, C. Brown and Douglas, JJ., concur.
Celebrezze, C.J., Locher and Wright, JJ., dissent.